UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7406


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PRENTIS TREWAYNE ROBERTS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:09-cr-00078-HEH-1; 3:15-cv-00491-HEH)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Prentis Trewayne Roberts, Appellant Pro Se.    Brian R. Hood,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Prentis     Trewayne       Roberts          seeks    to     appeal       the    district

court’s    order    dismissing       as       successive          his    28    U.S.C.       § 2255

(2012) motion.          The order is not appealable unless a circuit

justice     or     judge     issues       a        certificate          of     appealability.

28 U.S.C.        § 2253(c)(1)(B)           (2012).                 A         certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies        this        standard          by         demonstrating         that

reasonable       jurists     would        find       that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on   procedural             grounds,        the       prisoner       must

demonstrate      both      that    the    dispositive             procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Roberts has not made the requisite showing.                                  Accordingly, we

deny   a   certificate       of   appealability             and    dismiss       the    appeal.

We dispense      with    oral     argument          because       the     facts       and   legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3